Exhibit 24.1 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS: That the undersigned, a director or officer, or both, of Acxiom Corporation (“Acxiom”), acting pursuant to authorization of the Board of Directors of Acxiom, hereby appoints Catherine L. Hughes and Jerry C. Jones, or any one of them, attorneys-in-fact and agents for me and in my name and on my behalf, individually and as a director or officer, or both, of Acxiom, to sign a Registration Statement on Form S-8, together with all necessary exhibits, and any amendments (including post-effective amendments) and supplements thereto, to be filed with the Securities and Exchange Commission under the Securities Act of 1933, as amended, with respect to the issuance and sale of shares of Common Stock, $.10 par value per share, of Acxiom to be issued and delivered in accordance with the 2011 Nonqualified Equity Compensation Plan of Acxiom Corporation, and generally to do and perform all things necessary to be done in connection with the foregoing as fully in all respects as I could do personally. IN WITNESS WHEREOF, I have hereunto set my hand as of the 26th day of July, 2011. Signed: /s/ William T. Dillard II Name: William T. Dillard II, Director Signed: /s/ Michael J. Durham Name: Michael J. Durham, Director Signed: /s/ Jerry D. Gramaglia Name: Jerry D. Gramaglia, Director Signed: /s/ Ann Die Hasselmo Name: Ann Die Hasselmo, Director Signed: /s/ William J. Henderson Name: William J. Henderson, Director Signed: /s/ Clark M. Kokich Name: Clark M. Kokich, Director Signed: /s/ Kevin M. Twomey Name: Kevin M. Twomey, Director Signed: /s/ R. Halsey Wise Name: R. Halsey Wise, Director Signed: /s/ Scott E. Howe Name: Scott E. Howe, Chief Executive Officer and President (principal executive officer) Signed: /s/ Art G. Kellam Name: Art G. Kellam, Vice President-Finance and Corporate Controller (principal financial and accounting officer)
